Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action response to communication of applicant filed 10/08/2020 to 12/16/2020.
Preliminary Amendment
2.	Acknowledgment is made of applicant’s Preliminary Amendment filed 12/14/2020.  The changes and remarks disclosed therein were considered.
	Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	Claim 1 has been cancelled.  Claims 2-21 are newly added.  Therefore, claims 2-21 are pending on the application.
Drawings
3.	The drawings were received on 10/08/2020.  These drawings are review and accepted by examiner.
Information Disclosure Statement

4.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 12/14/2020.  The information disclosed therein was considered.
Specification
5.	The disclosure is objected to because of the following informalities:
. 10,825,535.  Appropriate correction is required.
                                                                  Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7. 	Claims 2-21 are rejected on the ground of nonstatutory obviousness-type doublepatenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,825,535.  Although the conflicting claims are not identical, they are not patentably distinct from each other because each claim limitation recited in the current claimed invention has a method, comprising: updating, for a memory medium comprising a plurality of physical channels, a value of a pointer associated with a range for a mapping index based at least in part on a condition being satisfied, the mapping index indicating an assignment of a plurality of logical channels to the plurality of physical channels for code words stored in the memory medium; mapping, at an address of the memory medium corresponding to the updated value of the pointer, a code word according to the assignment; and executing access operations on the memory medium, comprising multiplexing the plurality of logical channels to the plurality of physical channels based at least in part on the mapping index and the pointer.  A device, comprising: a memory medium comprising a plurality of physical channels; a memory interface coupled with the memory medium and operable to receive commands from a host device; and circuitry coupled with the memory medium and the memory interface and operable to: update, for the memory medium, a value of a pointer associated with a range for a mapping index based at least in part on a condition being satisfied, the mapping index indicating an assignment of a plurality of logical channels to the plurality of physical channels for code words stored in the memory medium; map, at an address of the memory medium corresponding to the updated value of the pointer, a code word according to the assignment; and execute access operations on the memory medium, comprising multiplexing the plurality of logical channels to the plurality of physical channels based at least in part on the mapping index and the pointer and A method, comprising: identifying, for a memory medium comprising a plurality of physical channels, a trigger to perform a mapping procedure for an address of the memory medium; monitoring, based at least in part on identifying the trigger, access operations of the memory medium to determine an idle period for the memory medium, the access operations comprising accessing code words associated with a plurality of logical channels; and mapping, during the idle period based at least in part on the monitoring, a code word stored at the address of the memory medium from a first assignment of the plurality of logical channels to the plurality of physical channels to a second assignment of the plurality of logical channels to the plurality of physical channels for determining and functional corresponding to claim limitation recited the U.S. Patent No. 10,825,535 such as a method, comprising: identifying, for a memory medium comprising a plurality of physical channels, a rotation index indicating a first assignment of a plurality of logical channels to the plurality of physical channels for code words stored in the memory medium; updating a value of a pointer associated with a range for the rotation index based at least in part on a condition being satisfied; rotating, at an address of the memory medium corresponding to the updated value of the pointer, a first code word according to the first assignment; and executing access operations on the memory medium, wherein the executing comprises multiplexing the plurality of logical channels to the plurality of physical channels based at least in part on the rotation index and the pointer.  A device, comprising: a memory medium comprising a plurality of physical channels; a memory interface coupled with the memory medium and operable to receive commands from a host device; and circuitry coupled with the memory medium and the memory interface and operable to: identify, for the memory medium, a rotation index indicating a first assignment of a plurality of logical channels to the plurality of physical channels for code words stored in the memory medium; update a value of a pointer associated with a range for the rotation index based at least in part on a condition being satisfied; rotate, at an address of the memory medium corresponding to the updated value of the pointer, a first code word according to the first assignment; and execute access operations on the memory medium, wherein the executing comprises multiplexing the plurality of logical channels to the plurality of physical channels based at least in part on the rotation index and the pointer and A method, comprising: identifying, for a memory medium comprising a plurality of physical channels, a trigger to perform a rotation procedure for a first address of the memory medium; monitoring, based at least in part on identifying the trigger, access operations of the memory medium to determine an idle period for the memory medium, the access operations comprising accessing code words associated with a plurality of logical channels; andPage 6 of 9Appl. No. 16/553,977 Response dated August 6, 2020Reply to Notice of July 01, 2020 ("Notice of Allowance")rotating during the idle period based at least in part on the monitoring, a code word stored at the first address of the memory medium from a first assignment of the plurality of logical channels to the plurality of physical channels to a second assignment of the plurality of logical channels to the plurality of physical channels.
However, the current claimed invention discloses a device and a method for determining (claims 2-21), while the U.S. Patent No. 10,825,535 discloses a method and a device product, but it would have been obvious to one of ordinary skill in the art appreciate that both the current claimed invention and the U.S. Patent No. 10,825,535 can have the same result when apply the method and the device for spare substitution in memory system and purpose for determined the remaining bits carrying the various information is configured to facilitate low latency operation associated with the code word during an access operation.
                                                Allowable Subject Matter
8.	Claims 2-21 are presently rejected under obviousness double patenting, but would be allowable provided that a terminal disclaimer is filed.
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pawlowski Joseph Thomas (US. 2019/0147923 A1) discloses a method, system, and devices for a multi-port storage class memory interface. A memory controller of the storage class memory subsystem may receive from a host device, a request associated with host addresses. The memory controller may generate interleaved addresses with a low latency based on the host address. Each memory media port of the set of memory media port may operate independent of each other to obtain a desired aggregated data transfer rate and a memory capacity in memory. 
Guo Zelei (US. 10,613,943 B2) discloses a system, method and device are used to manage open blocks within nonvolatile storage device in order for provides the reliability of nonvolatile storage devices in memory device. 
Itoh Hiroshi (US. 9,975,359) discloses a system for controlling an operation of feeding recording media from a plurality of physical medium containers of an output apparatus includes at least one memory to store output related media/container information including logical information, property information of the recording media and information of the plurality of physical medium container by associating the logical information and the property information of the recording in the system.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824